Citation Nr: 0602411	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-28 842	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






FINDINGS OF FACT

1. The veteran served on active duty from February 1960 to 
February 1963.

2. In April 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his authorized representative, that a withdrawal of 
this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, through his authorized representative, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran, 
through his authorized representative, has withdrawn this 
appeal in writing and hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.











ORDER

The appeal is dismissed.


                       
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


